DETAILED ACTION	
RESPONSE TO AMENDMENT
The amendment filed 8-31-2020 has been entered into the record.  Claims 16-30 are pending.  Claims 16-18 and 20-30 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claim 19 drawn to a nonelected species which remains withdrawn from consideration. Applicant has elected the combination of BAFF and APRIL inhibitors.

Rejections Withdrawn
The rejection of claims 16-18 and 20-30 under 35 U.S.C. 103 as being unpatentable over Bushnell et al (US 2012/0328567, Dec 27, 2012) in view of Ponce et al (WO 2009/052293) and Flavius Martin (US 2007/0212733)) is withdrawn in view of the Affidavit of Dr. Axtell and evidence presented therein and now of record in the concurrently filed IDS.

Rejections Maintained
Claims 16-18 and 20-30 stand rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement for reasons made of record in the Office Action mailed 4-16-2020.  
Applicant arguments have been carefully considered but are not persuasive for reasons set forth below.  Applicant argues that the now recited generic antibodies or fusion proteins only defined by their function binding BAFF (anti-BAFF antibodies), BAFF binding domains, binding APRIL (anti-APRIL antibodies) or fusion proteins comprising binding sites for BlyS and APRIL.  Other than single specifically disclosed BAFF/BlyS antibodies and particularly recited fusion protein (TACI-Fc), the specification does not teach a correlation of structure with the function of binding as recited in the claims to support the generic function-only claiming for the now claimed inhibitors for use in the methods of treatment.  

The structures of the claimed antibodies and fusion proteins are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that bind and unlimited chimeric and humanized variants of murine monoclonal antibody 12G4 that are only defined by their binding specificity to AMHR-II.  AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”  Similarly, the claimed invention is the use of anti-BAFF and/or anti-APRIL antibodies, fusion proteins of domains recited by pure function and no recited structure that correlates with that function and likewise the specification lacks written description for the functionally claimed molecules.
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn products whose targeting specificity relies upon the antibodies which  have specific functional characteristics.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of binding proteins based on disclosures set forth above.  "A In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description  requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus of functional equivalents, which are antibodies or Fc fusion proteins which have the recited characteristics pointed out above.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Status of Claims
Claims 16-18 and 20-30 stand rejected.  Claim 19 remains withdrawn from consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645